UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

 

Christian Labor Association; Kaski File No. 0:21-cv-00227-DWF-LIB

Inc.; Nordic Group Inc.; Roen
Salvage Co.; Luke Krhin; Shawn
Kunnari; Dylan Smith,

Plaintiffs,
VS.

City of Duluth, City of Cloquet;
City of Two Harbors; Western
Lake Superior Sanitary District;
Duluth Building and Construction
Trades Council,

Defendants.

 

DECLARATION OF CRAIG OLSON

 

STATE OF MINNESOTA )
) ss:
COUNTY OF ST. LOUIS )

I, Craig Olson, being first duly sworn upon oath, state and allege as follows:
1. My address is 8072 Swan Lake Road, Culver, MN 55789.

2. I am currently President of the Duluth Building and Construction Trades
Council.

3. I have held this position for the last 24 years.

+, The Duluth Building and Construction Trades Council is a Labor
Organization made up of seventeen (17) affiliates that are unions representing members
in the building and construction trades.
5. The delegates to the Duluth Building and Construction Trades Council have
granted me authority to negotiate project labor agreements with construction managers,
general contractors, private owners and public entities.

6. On March 3, 2021 I sent letters to the elected representatives in the City of
Duluth and the City Administrators for the cities of Cloquet and Two Harbors. All of
these letters expressed support for amending the project labor agreements that the Duluth
Building and Construction Trades Council has with these cities by making clear that the
Project Labor Agreement does not require employees to join a union or pay dues or fees
to a union as a condition of working on a covered project.

7. A true and correct copy of the March 3, 2021 letters are attached as
Exhibits 1 — 3.

FURTHER YOUR AFFIANT SAYETH NOT.

I declare under penalty of perjury that everything I have stated in this document is true
and correct.

Signed this | é day of April 2621, in St. Louis County Minnesota.

Co (Op

Craig ‘Olson a

Subscribed and sworn to before me this
day of April 2021.

bb CLL P

Notary Public

 

gilt, Michelle N Tabbert
ee) Notary Public - Minnesota
i My Commission Expires
01/31/2023

 

 

 

 
